DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the tray" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (JP 2014217971) and further in view of Yamaguchi (US 2011/0182645).
With regard to claim 1, Sano discloses a printing apparatus (101) [inkjet recording device; Para. 0011] comprising:
a casing (201) [main body cover; Para. 0011];
a conveyor (202) [LF roller; Para. 0011] positioned in the casing, and configured to convey a medium (102) [roll paper; Para. 0011] in a conveyance direction;
a head (104) [recording head; Para. 0011] positioned at a downstream in the conveyance direction of the conveyor, and configured to discharge an ink toward the medium conveyed in the conveyance direction by the conveyor [Para. 0011];
a tank (107) [ink tank; Para. 0011] configured to store the ink to be supplied to the head, wherein at least a part of the tank is positioned in the casing;
a passing port (not labeled) [Fig 2] being opened in the casing toward the downstream in the conveyance direction, wherein the medium on which the ink has discharged from the head passes through the passing port [Fig. 2]; and
a cutter (205) configured to cut the medium along a cutting direction crossing the conveyance direction, wherein in an orthogonal direction orthogonal to the conveyance direction and the cutting direction, at least a part of the passing port is located at a same position as the tank [Fig. 1], wherein in the orthogonal direction, at least a part of the cutter is located at a same position as the tank [Fig. 1], wherein the tank is positioned to be away from the passing port to one side in the cutting direction [Fig. 1].
Sano does not disclose the cutter including: a blade; and a moving mechanism configured to move the cutter to a position at which the blade is arranged side by side to the passing port in the conveyance direction and to a position at which the blade is not arranged side by side to the passing 
However, Yamaguchi teaches a cutter the cutter including: a blade (13) [Para. 0029]; and a moving mechanism (9) [cutter unit; Para. 0031] configured to move the cutter to a position at which the blade is arranged side by side to the passing port in the conveyance direction  [position before moving; Fig. 5] and to a position at which the blade is not arranged side by side to the passing port in the conveyance direction [position after shearing paper], wherein in an orthogonal direction orthogonal to the conveyance direction and the cutting direction, at least a part of the passing port is located at a same position as the tank, and wherein a part of the cutter is positioned to be away from the passing port to the other side in the cutting direction [Fig. 5C].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the cutter of Sano with a blade and a moving mechanism as taught by Yamaguchi, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954)
With regard to claim 2, Sano’s modified printing apparatus discloses all the limitations of the claim 1, and Yamaguchi also discloses wherein the moving mechanism of the cutter is a carriage [holder unit moved by a belt] including the blade and configured to move in the cutting direction [Para. 0030], and in a case that the carriage is in a standby state, the carriage is positioned away from the passing port to the other side in the cutting direction [Fig. 5A].
With regard to claim 3, Sano’s modified printing apparatus discloses all the limitations of claim 2, wherein the cutter is positioned in the casing, and wherein the casing includes an expose port via 
With regard to claim 6, Sano’s modified printing apparatus according to claim 2, and Sano also discloses wherein the tank is positioned at a right side with respect to the passing port as seen from the downstream to an upstream in the conveyance direction [Fig. 1], and Yamaguchi discloses wherein the carriage in the standby state is positioned at a left side with respect to the passing port as seen from the downstream to the upstream in the conveyance direction. [Fig. 5A]
With regard to claim 9, Sano’s modified printing apparatus discloses all the limitations of claim 1, and Sano also discloses wherein the head is positioned at an upstream in the conveyance direction of the tank [Fig. 1].
With regard to claim 11, Sano’s modified printing apparatus discloses all the limitations of claim 1, and Sano modified also discloses wherein the tank is detachable from the casing toward the downstream in the conveyance direction [Fig. 1].
With regards to claim 12, Sano’s modified printing apparatus discloses all the limitations of claim 1, and Yamaguchi also discloses wherein the moving mechanism of the cutter is configured such that the blade rotates about an axis along the conveyance direction [rotary circular blades; Para. 0030], with an end in the cutting direction of the blade as a support shaft, and wherein the moving mechanism is positioned to be away from the passing port to the other side in the cutting direction [Fig. 5A-5C].
With regard to claim 13, Sano’s modified printing apparatus discloses all the limitations of claim 1, and Yamaguchi also discloses wherein the moving mechanism of the cutter is configured to slidably move the blade in the cutting direction, and wherein the moving mechanism is positioned to be away from the passing port to the other side in the cutting direction [Fig. 5A-Fig. 5C].


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (JP 2014217971), and further in view of Yamaguchi (2011/0182645) as applied to claim 1 above, and further in view of Lee (CN 106019885).
With regard to claim 4, Sano’s modified printing apparatus discloses all the limitations of claim 1, and Sano further comprising: a holder (109) positioned at an upstream in the conveyance direction of the casing, and defining a storing space, wherein the medium which is a roll sheet is stored in the storing space such that a rotational axis of the medium is along the cutting direction [Fig. 1].
Sano modified does not disclose a tray connected to the casing to be rotatable about an axis, of the tray, along the cutting direction and configured to move between a first position and a second position, wherein the axis of the tray is positioned at the downstream in the conveyance direction of the rotational axis of the medium stored in the storing space.
However, Lee teaches a tray (182) connected to the casing (101) [Fig. 6] to be rotatable about an axis, of the tray, along the cutting direction and configured to move between a first position [Fig. 1] and a second position [Fig. 6].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Sano modified with the tray as taught by Lee in order to provide paper smaller than the paper roll. Sano modified with the tray of Lee would be configure with an axis of the tray positioned at the downstream in the conveyance direction of the rotational axis of the medium stored in the storing space.
With regard to claim 5, Sano’s modified printing apparatus discloses all the limitations of claim 1,  but does not disclose wherein when the tray is positioned at the second position, the tray is tilted toward an upstream in the conveyance direction to a greater extent than when the tray is positioned at the first position, and wherein the tray at the second position is arranged such that the tray is arranged side by side to the storing space in the orthogonal direction.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sano modified with a movable tray in order to load paper smaller than the paper roll.  Sano modified with the tray of Lee would be configured where the tray at the second position is arranged such that the tray is arranged side by side to the storing space in the orthogonal direction.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (JP 2014217971), and further in view of Yamaguchi (US 2011/0182645) as applied to claim 1 above, and further in view of Okuda (US 2015/0202904).
With regard to claim 7, Sano’s modified printing apparatus discloses all the limitations of claim 1, but does not disclose wherein an operation panel is located on the casing, and includes an operation surface via which an input with respect to the printing apparatus is received, wherein at least a part of the operation panel is positioned at a same position as the passing port in the orthogonal direction, and
wherein the operation surface is oriented toward the downstream in the conveyance direction.
	However, Okuda teaches an operation panel (3) [Para. 0048] located on a casing (2) [printer cabinet; Fig. 1] and includes an operation surface [Fig. 1] via which an input with respect to the printing apparatus is received, wherein at least a part of the operation panel is position at a same position as a passing port (4) [paper exit; Para. 0048] in an orthogonal direction (orthogonal to the conveyance direction) and wherein the operation surface is oriented toward a downstream in a conveyance direction [Fig. 1]

With regard to claim 8, Sano’s modified printing apparatus discloses all the limitations of claim 7, and Sano modified also discloses wherein a carriage which is the moving mechanism of the cutter is positioned at the downstream in the conveyance direction of the operation panel [Fig. 1].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (JP 2014217971), and further in view of Yamaguchi (US 2011/0182645) as applied to claim 1 above, and further in view of Fukasawa (CN 113613908).
With regard to claim 10, Sano’s modified printing apparatus discloses all the limitations of claim 1, but does not disclose wherein the tank includes an inlet port, and wherein the ink is replenishable in the tank via the inlet port.
However, Fukasawa teaches ink storage part (13) can be a tank capable of replenishing [ 4 paragraphs after “Specific implementation examples].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replenishing ink tanks with the printing apparatus of Sano since it has been held that the making an old device portable or movable without producing any new and unexpecting result involves only routine in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853